Name: 2008/384/EC: Commission Decision of 21 May 2008 amending Decision 2005/622/EC accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of grain oriented flat-rolled products of silicon-electrical steel originating in the United States of America and Russia
 Type: Decision
 Subject Matter: competition;  America;  technology and technical regulations;  Europe;  trade;  international trade;  iron, steel and other metal industries
 Date Published: 2008-05-22

 22.5.2008 EN Official Journal of the European Union L 132/20 COMMISSION DECISION of 21 May 2008 amending Decision 2005/622/EC accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of grain oriented flat-rolled products of silicon-electrical steel originating in the United States of America and Russia (2008/384/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Articles 8 and 9 thereof, After consulting the Advisory Committee, Whereas: A. PREVIOUS PROCEDURE (1) By Regulation (EC) No 1371/2005 (2), the Council imposed a definitive anti-dumping duty on imports of grain oriented flat-rolled products of silicon-electrical steel (GOES) originating in the United States of America (USA) and Russia. (2) By Decision 2005/622/EC (3), the Commission accepted price undertakings offered by two co-operating exporting producers whose exports to the Community of GOES are subject to company-specific duties, namely AK Steel Corporation, USA, and Novolipetsk Iron & Steel Corporation (NLMK), Russia. B. REPEAL OF DECISION 2005/622/EC (3) On 23 February 2007, the Commission initiated (4) a partial interim review limited to the examination of the level of dumping for two Russian exporting producers, NLMK and Viz Stal. (4) The findings of the review, which are set out in Council Regulation (EC) No 435/2008 (5), were that the measures in force on imports of GOES from Russia should be repealed and that the proceeding concerning those imports should be terminated. (5) In view of the above, Commission Decision 2005/622/EC, by which the Commission accepted an undertaking from NLMK, should be amended and the undertaking accepted from NLMK should be repealed, HAS DECIDED AS FOLLOWS: Article 1 The undertaking accepted by Commission Decision 2005/622/EC from Novolipetsk Iron & Steel Corporation (NLMK), is hereby repealed. Article 2 Article 1 of Commission Decision 2005/622/EC shall be replaced by the following: Article 1 The undertaking offered by the producer mentioned in the accompanying table, in connection with the present anti-dumping proceeding concerning imports of grain oriented flat-rolled products of silicon-electrical steel originating in the United States of America is hereby accepted. Country Company TARIC additional code USA Produced by AK Steel Corporation 703, Curtis Street, Middletown, Ohio, or, Produced by AK Steel Corporation, 703, Curtis Street, Middletown, Ohio, and sold by AK Steel BV, Oosterhout, the Netherlands, to the first independent customer in the Community acting as an importer. A673 Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 21 May 2008. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2117/2005 (OJ L 340, 23.12.2005, p. 17). (2) OJ L 223, 27.8.2005, p. 1. Regulation as last amended by Regulation (EC) No 41/2008 (OJ L 16, 19.1.2008, p. 1). (3) OJ L 223, 27.8.2005, p. 42. (4) OJ C 39, 23.2.2007, p. 26. (5) OJ L 132, 22.5.2008, p. 1.